DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 03/10/2021.

Claim Status
Claims 1-17 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 03/10/2021 have been fully considered but are not persuasive.
Regarding Applicants’ arguments that the specification provides support for “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 1) because paragraph 115 of the specification mentions “In the example shown in FIG. 12, the WTRU 1201 may obtain the RSU address or V2X Application Server address from one of the three illustrated options 1205 a, 1205 b, and 1205 c shown.”, Examiner respectfully disagrees.
Applicants admitted on record that the last step of transmitting the V2X message to the Application Server using the Application Server address is not explicitly recited, “Applicant submits that even though the last step of transmitting the V2X message to the Application Server using the Application Server address is not explicitly recited, a person of ordinary skill in the art would appreciate that this step is necessarily implied given the disclosure where the WTRU may only receive the 
Applicants believe that “the WTRU 1201 may obtain the RSU address or V2X Application Server address from one of the three illustrated options 1205 a, 1205 b, and 1205 c shown” somehow necessarily implied the WTRU “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server”.
Clearly, “the WTRU 1201 may obtain the RSU address or V2X Application Server address from one of the three illustrated options 1205 a, 1205 b, and 1205 c shown” does not imply the WTRU “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” because steps 1205a, 1205b, 1205c are all describing information received/obtained (arrows toward WTRU) and not “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” as claimed.
Applicants are also reminded that whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed.

Information Disclosure Statement
The information disclosure statement filed 01/13/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reason:
Non-Patent Literature Document #3 contain blurry texts.
It has been placed in the application file, but part of the information referred to therein has not been considered as to the merits.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-17 contain limitations: 
“transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 1)
“transmit a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 8)
“transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 17)
However the specification only states “At 1207, the uplink V2X messages may get routed to the appropriate V2X Application Server 1204 based on the RSU address.” (Specification, paragraph 116).
Specification, paragraph 115 mentions “the WTRU 1201 may obtain the RSU address or V2X Application Server address from one of the three illustrated options 1205a, 1205b, and 1205c shown”. Steps 1205a, 1205b, 1205c are all describing information received/obtained (arrows toward WTRU) and not “transmitting/transmit a V2X message to the V2X Application Server using the address of the V2X Application Server” as claimed.
Applicants stated on record that RSU address is different from the address of the V2X Application Server (Remark 09/30/2020, pages 6-7) and that the step of transmitting the V2X message to the Application Server using the Application Server address is not explicitly recited (Remarks 03/10/2021, page 11).
As thus the limitations “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 1), “transmit a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 8), “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 17) were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-17 contain limitations: 
“transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 1)
“transmit a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 8)
“transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 17)
However the specification only states “At 1207, the uplink V2X messages may get routed to the appropriate V2X Application Server 1204 based on the RSU address.” (Specification, paragraph 116).
Specification, paragraph 115 mentions “the WTRU 1201 may obtain the RSU address or V2X Application Server address from one of the three illustrated options 1205a, 1205b, and 1205c shown”. Steps 1205a, 1205b, 1205c are all describing information received/obtained (arrows toward WTRU) and 
Applicants stated on record that RSU address is different from the address of the V2X Application Server (Remark 09/30/2020, pages 6-7) and that the step of transmitting the V2X message to the Application Server using the Application Server address is not explicitly recited (Remarks 03/10/2021, page 11).
As thus the limitations “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 1), “transmit a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 8), “transmitting a V2X message to the V2X Application Server using the address of the V2X Application Server” (claim 17) were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462